Citation Nr: 0111428	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  00-10 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
injury, left leg, currently evaluated as 20 percent 
disabling.

2.  Entitlement to VA dental treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to April 
1946.  This appeal arises from August 1999 and subsequent 
rating decisions of the Department of Veterans Affairs (VA), 
St. Petersburg, Florida, regional office (RO), and the Bay 
Pines, Florida, VA Medical Center (VAMC).  

In November 2000, the veteran testified by videoconference 
hearing before the Board of Veterans' Appeals (Board) member 
rendering this decision.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The VA examination findings confirm a moderate ankle 
disability resulting from the veteran's left tibia and fibula 
fracture residuals; this includes pain, and moderate decrease 
in range of motion; the range of motion specifically 
considered the effects of pain, weakness, fatigability.

3.  The VA examiner described tenderness of the surgical scar 
over the veteran's left ankle, and the veteran has reported 
pain in that area.

4.  The record does not include evidence of dental trauma as 
a result of combat wounds or other in-service dental trauma; 
nor is there evidence of circumstances which would qualify 
the veteran for VA dental treatment under any additional 
category providing for such treatment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for status post simple fracture of the left tibia and fibula 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4, Diagnostic Code 5262 (2000).

2.  The criteria for a separate 10 percent evaluation for 
tender and painful scar of the left ankle have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, Diagnostic 
Code 7804 (2000).

3.  The criteria for eligibility for VA dental treatment have 
not been met.  38 C.F.R. § 17.161 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that while the appeal was pending, the 
Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was enacted.  The Act, in 
pertinent parts, eliminated the concept of a well-grounded 
claim and imposed on VA new duty to assist and notice 
obligations.  In regard to the issues currently before it, 
the Board finds that those issues are adequately developed 
for appellate review, and need not be remanded to the RO for 
initial review in light of the VCAA.  The duty to assist has 
been met in that the RO has secured all pertinent records of 
which it had notice and, pursuant to the previous remand, has 
arranged for adequate VA examinations to evaluate the 
disability.  Furthermore, in the statement of the case and 
supplemental statements of the case the RO has met the notice 
requirements of the VCAA.  The Board specifically finds that 
the obligation to advise the claimant of the evidence 
required to complete his claim for entitlement to VA dental 
treatment was fulfilled in the May 2000 Statement of the 
Case, in which the veteran was informed that he did not meet 
the current legal requirements for VA dental treatment.  

Left Leg Injury

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2000).  Separate diagnostic codes identify the various 
disabilities.  Musculoskeletal disorders are rated with 
consideration of the resulting functional impairment.  38 
C.F.R. §§ 4.1, 4.10, 4.40, 4.42.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The service medical records show that in June 1945 the 
veteran suffered simple, complete fractures of his left tibia 
and fibula while playing baseball.  Service connection for 
limitation of motion, left ankle, was granted in April 1946.  
A 10 percent evaluation was assigned from April 1946.  An 
October 1949 rating decision increased the evaluation to 20 
percent from October 1949 for limitation of motion, left 
ankle, tender scar left tibia, secondary to simple fracture 
with open reduction.  A June 2000 rating decision separated 
the tender surgical scar into a separate, noncompensable 
evaluation, and continued the 20 percent evaluation for 
status post simple fracture of the left tibia and fibula.  
The veteran contends that he is entitled to a higher 
evaluation.

The veteran's left leg disability is currently evaluated 
under code 5262, which pertains to impairment of the tibia 
and fibula.  The current 20 percent evaluation contemplates 
malunion of the tibia and fibula, with moderate knee or ankle 
disability.  A 30 percent evaluation requires evidence of 
marked knee or ankle disability.  A 40 percent evaluation is 
appropriate where nonunion of the tibia and fibula is shown, 
with loose motion, requiring a brace.  38 C.F.R. Part 4, 
Diagnostic Code 5262 (2000).

A VA examination was conducted in July 1999.  The veteran 
reported pain in the left ankle area, and stated that he 
takes Tylenol three to four times per day for this.  He 
described occasional "flare-ups" in the ankle area as seven 
or eight on a scale of ten.  These flare-ups were usually 
precipitated by walking over half a mile or standing for 
prolonged periods of time.  The veteran reported that during 
flare-ups his ankle motion was further limited.  The veteran 
denied the use of crutches, braces, corrective shoes, or a 
cane.  On examination, range of motion, with consideration of 
pain, weakness, fatigability, and incoordination, was 
reported as dorsiflexion to 10 degrees and plantar flexion to 
about 30 degrees.  There was pain on both motions.  There was 
tenderness over the ankle generally, and over the surgical 
scars, particularly in the lower part of the scar.  The scar 
was described as 13 centimeters by three millimeters in the 
lower anterior tibial area.  The diagnosis was status post 
fracture of the left tibia and fibula with open reduction and 
insertion of screws with subsequent removal of screws, with 
decreased range of motion of the left ankle and some 
tenderness in the surgical scar area.  X-ray showed old 
healed fracture distal shaft of tibia and fibula in 
satisfactory position.  Three metal screws were partially 
left in the shaft of the tibia.  There were some periosteal 
changes but no evidence of osteomyelitis.  Some degenerative 
changes were shown at the posterior aspect of the tibia.

Review of the examination report shows that the veteran's 
left lower leg injury is properly evaluated as 20 percent 
disabling under 5262.  The examination findings confirm a 
moderate ankle disability resulting from the fracture 
residuals.  This includes pain, and moderate decrease in 
range of motion.  The reported ranges of motion specifically 
considered the effects of pain, weakness, fatigability, and 
incoordination; thus an additional level of disability based 
on functional loss is not appropriate.  See DeLuca, supra.  
There is no showing of marked ankle disability which would 
support a 30 percent evaluation.  38 C.F.R. Part 4, 
Diagnostic Code 5262 (2000).

However, the Board notes that the examiner described 
tenderness of the surgical scar, and the veteran has reported 
pain in that area.  Accordingly, a separate 10 percent 
evaluation for the tender and painful scar is appropriate 
under 38 C.F.R. Part 4, Diagnostic Code 7804 (2000).  This is 
in addition to the 20 percent evaluation assigned to the 
fracture residuals under Code 5262.  

Entitlement to Dental Treatment

The veteran contends that he is entitled to VA dental 
treatment since he was provided such treatment at the 
Nashville, Tennessee, VA Medical Center from 1988 to 1995.  

The bases for eligibility for outpatient dental treatment are 
set forth in 38 C.F.R. § 17.161 (2000).  Such treatment is 
available on a one-time completion basis to veterans with a 
service-connected noncompensable dental disability shown to 
have been in existence at time of discharge or release from 
active service which took place before October 1, 1981, if 
application was received within one year after such discharge 
or release (Class II eligibility).  38 C.F.R. § 
17.161(a)(2)(ii) (2000).

In addition to treatment on a one-time completion basis, 
outpatient dental treatment is available (regardless of the 
one-year application requirement) for compensable dental 
disability (Class I), noncompensable dental disability 
resulting from combat wounds or service trauma (Class II(a)), 
noncompensable dental disability of those shown to have 
prisoner of war status (Class II(b) and Class II(c)), dental 
disability associated with aggravation of a service-connected 
disability (Class III), those with service connected 
disability rated 100 percent disabling (Class IV), those 
participating in vocational rehabilitation under Chapter 31 
(Class V), or those scheduled for admission or otherwise 
receiving care from VA under Chapter 17 of 38 U.S.C. (Class 
VI). 38 C.F.R. § 17.161 (2000).

For the purposes of determining whether a veteran has Class 
II(b) eligibility for dental care under 38 C.F.R. § 17.161, 
the term "service trauma" does not include the intended 
effects of treatment provided during the veteran's military 
service, including tooth extraction.  See VAOPGCPREC 5-97 
(January 22, 1997).

In September 1949, the veteran submitted a claim for 
outpatient dental treatment for.  In November 1949, the 
veteran was informed that that claim had been denied.  At one 
time, the law permitted repeated Class II VA dental treatment 
of noncompensable service-connected dental conditions and set 
no time limit for applying for treatment. Those provisions 
were changed in 1957 (See Pub. L. No. 85-56, §§ 512, 2301, 71 
Stat. 83, 112, 172 (1957)), at which time Class II dental 
treatment was restricted to a one-time completion basis and 
it was required that the application for treatment be made 
within one year of release from service; these provisions are 
contained in the current law and regulations.  38 U.S.C.A. § 
1712(b)(1)(B) and (C) (West 1991); 38 C.F.R. § 17.161 (2000).  
See also Woodson v. Brown, 8 Vet. App. 352 (1995).

As noted, for veterans discharged prior to October 1981, 
eligibility for dental treatment on a one-time completion 
basis is now predicated on filing a claim for such treatment 
within one year following discharge.  The veteran's initial 
claim for dental treatment was not submitted until 1949, or 
more than one year following his discharge.  Thus, under the 
current regulations, he would not be eligible for dental 
treatment on a one time completion basis.  However, the 
record shows that beginning in 1988, the veteran was afforded 
VA dental treatment at the Nashville VAMC.  Thus, he has 
already been afforded outpatient dental treatment beyond a 
one-time completion basis following service.

In order to be eligible for additional outpatient dental 
treatment, the veteran must meet the requirements of one of 
the other categories of eligibility as set forth in 38 C.F.R. 
§ 17.161 (2000), which provide for outpatient dental 
treatment regardless of one-time completion or the date of 
claim requirements.  Review of the record indicates, however, 
that no evidence has been presented to show eligibility for 
VA dental treatment under any of the remaining categories 
therefor.  38 U.S.C.A. § 1712 (West 1991 & Supp. 2000); 38 
C.F.R. § 17.161 (2000).

Specifically, the veteran is not shown to currently have 
service-connected disability rated at 100 percent; 
compensable dental disability; or dental disability 
associated with aggravation of a service-connected 
disability; nor is he shown to be a participant in vocational 
rehabilitation under Chapter 31 (Class V) or to be otherwise 
scheduled for admission or otherwise receiving care from VA 
under Chapter 17.

The record indicates that the veteran is a combat veteran, as 
he is a recipient of the combat infantry badge for his period 
of active service during World War II and service connection 
has been granted for residuals of left leg injury.  However, 
there is no evidence to show that the veteran suffered dental 
trauma as a result of combat wounds; nor is there evidence of 
any other service trauma resulting in a dental disability.  
Furthermore, the veteran has not claimed that the dental 
problems for which he now desires treatment are the result 
from combat wounds or service trauma.  Finally, there is no 
evidence showing that the veteran has prisoner of war status.

Thus, the record does not include evidence of circumstances 
which would qualify the veteran for VA dental treatment under 
any of the available categories of eligibility.  38 C.F.R. § 
17.161 (2000).  The Board is aware that the veteran did 
receive treatment in the past from the Nashville VAMC; 
however, as the veteran never had a legal entitlement to such 
treatment, he has already received a benefit beyond which the 
law provides.












	(CONTINUED ON NEXT PAGE)

ORDER

An evaluation in excess of 20 percent for status post simple 
fracture of the left tibia and fibula is denied.

Entitlement to a separate 10 percent evaluation for tender 
and painful surgical scar, left ankle, is granted.

Entitlement to VA dental treatment is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

